Citation Nr: 1731766	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-45 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for residuals of a right elbow injury.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1979.  He also served on active duty for training (ACDUTRA) from February 1979 to May 1981, and had subsequent service with the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2011, the Veteran testified at a hearing before the undersigned at the RO; a transcript of that hearing is of record.

In December 2013 and June 2016, the Board remanded the case for additional development and it now returns for further appellate review.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has not had a diagnosed right elbow disability.

2.  The Veteran's current right shoulder disability is unrelated to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (b) (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a presently existing disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, for chronic diseases defined in 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Elbow Disability

The Veteran contends that he has a right elbow disability which is the result of an injury in-service.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a right elbow disability.  The evidence does not show that the Veteran has a current right elbow disability.

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, i.e., a right elbow disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The record does not show that the Veteran has ever received a diagnosis of a right elbow disability.  Indeed, at his August 2011 Board hearing, the Veteran stated that though he received three stitches in his elbow in service, his elbow did not currently bother him at all.  See August 2011 Board Transcript p. 27; 32.  The Board finds the Veteran's report regarding the elbow and scar competent as this is evidence of something he can feel and see.  

On January 2014 VA elbow and forearm conditions examination, the Veteran reported that he landed on his right elbow after a motorcycle injury in service, splitting open the elbow which required three stitches.  This information is confirmed by a service treatment note of March 1972 which shows that the Veteran sustained a laceration of the right elbow that was sutured.  He reports having no elbow pain afterwards.  Upon examination, he denied any current elbow problems and denied being able to see an elbow scar.  On physical examination, there was no limitation in range of motion for flexion or extension and no objective evidence of painful motion.  The examiner stated that the right elbow exam was completely normal.

The Board has considered the Veteran's assertions that a right elbow disability has been diagnosed.  However, he has not submitted, nor is there evidence, of any such diagnosis.  The diagnosis of a right elbow disability is a complex medical question that requires medical expertise and (unless they are reporting a doctor's diagnosis) lay persons are not qualified to provide evidence about whether a medically-diagnosable right elbow disability is present.  Jandreau, 492 F.3d at 1377.

Consequently, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during or prior to the appeal period had) a diagnosis of a right elbow disability.  Absent evidence of a diagnosis, there is no valid claim of service connection for such disability, and the claim must be denied.  See Brammer, supra.

Right Shoulder Disability

The Veteran also contends that his right shoulder disability is related to injuries sustained after a March 1972 motorcycle accident in service.  Service treatment records from that time reflect that he reported to sick call with injuries to his left knee and right elbow.  No shoulder injury was reported.  He next complained of shoulder pain in May 1996 while in the Reserves.

The first post-service evidence of a shoulder problem is from December 2009, when the Veteran reported to a private treatment provider that he had been having problems with his shoulders and he suspected it was a rotator cuff injury.  The Veteran said that he took Aleve and that it felt better.

On VA examination in April 2010, the Veteran reported the onset of his shoulder disability in 1972, after his in-service motorcycle accident.  He noted that it had become progressively worse and that he used Aleve during flare-ups.  The Veteran had pain upon range of motion testing.  X-rays showed narrowing and osteophytic formation of the acromioclavicular joint indicating moderate degenerative change.  The glenohumeral joint and remaining right shoulder were negative.

The examiner opined that it was less likely than not that the Veteran's right shoulder condition was related to any injury in service.  The rationale was that there were no treatment records pertaining to the shoulder at the time of his 1972 motorcycle accident.  In addition, post-service treatment records did not show complaints of shoulder pain until 2009.

At his August 2011 Board hearing, the Veteran testified that his motorcycle accident caused him to land on his right elbow, and that treatment was given for his knee and for his elbow.  He said that he underwent some physical therapy for the shoulder, but he could not remember for sure, and that it was not until December 2009 that the pain became significant enough for him to seek treatment.  He noted that at the present time, he was unable to raise his hand above his head.  

A September 2012 VA treatment note shows that the Veteran had limitation of range of motion of the right shoulder.  A May 2013 VA treatment note shows that the Veteran's shoulder pain had resolved with the use of Meloxicam.  He declined any additional X-rays or magnetic resonance imaging (MRI) of his shoulder.  An August 2013 VA treatment note noted again that he had limitation of range of motion of the right shoulder.

Based upon the need for additional information in order to decide the claim, the Board ordered a VA examination to assess the shoulder.  Following VA examination in October 2016, the examiner opined that it was less likely than not that the Veteran's right shoulder disorder was caused by or a result of military service.  The rationale was that, except for one complaint in 1996 while in the Reserves, there were no complaints of or treatment for a right shoulder disorder while in service.  Moreover, the Veteran stated at the examination that he did not have any right shoulder problems while in the military and that it started ten years prior to the examination while he was working at his home hanging gutters and holding his arm above his head for extended periods of time.  The diagnosis was arthritis of the acromioclavicular joint.

As an initial matter, the Board notes that the evidence does not suggest, and the Veteran does not report, that his current right shoulder arthritis of the acromioclavicular joint, diagnosed many years after service, manifested to a compensable degree within one year of his discharge from service.  Accordingly, service connection for right shoulder arthritis, as a chronic disease, may not be presumed.  38 C.F.R. §§ 3.307, 3.309.

As to the analysis as to whether the Veteran's right shoulder disability, which manifested many years after service, may nevertheless be linked to service, the Board initially acknowledges the Veteran's competent, credible reports of experiencing right shoulder pain since service, as the Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-471 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, a determination as to whether the Veteran's current right shoulder disability may be etiologically linked to an in-service injury is a complex medical matter, requiring related expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported medical expertise, the Board concludes that his assertions of a medical nexus lack probative value, and competent, probative medical evidence is necessary to decide the claim.

In that regard, the evidence includes two opinions as to whether the Veteran's right shoulder disability is related to active service.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The value of a medical opinion is dependent on three factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  First, was the medical expert fully informed of the medical history?  Second, did the medical expert provide a fully articulated opinion?  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Third, was the opinion supported by a reasoned analysis?  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

To that end, the Board finds the October 2016 VA examination report to be of significant probative value, in that it provided sound reasoning and was supported by a review of the veteran's file, an in-person examination that took into account the Veteran's medical history, including that supplied by the Veteran, and the opinion was definitive.  The examiner indicated that while the Veteran did note shoulder issues in 1972 and 1996, there were no other complaints regarding his right shoulder while in service.  Moreover, there was no evidence to suggest that conservative treatment didn't fully resolve those issues.  Finally, the examiner noted that per the Veteran's own statement, he did not have shoulder problems while in the military.  Accordingly, the Board finds that this medical opinion is the most persuasive evidence as to the nexus element and probative evidence against the claim.

In sum, as the more probative evidence of record fails to sufficiently support a theory of service connection, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disability.  Accordingly, there is no reasonable doubt to be resolved, and service connection for a right shoulder disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right elbow disability is denied.

Service connection for a right shoulder disability is denied.



REMAND

With regard to the Veteran's claim for service connection for a low back disability, including as on a secondary basis, the Board finds that the April 2010 and October 2016 VA examinations and opinions are inadequate for adjudication purposes and, therefore, an additional opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service connection claim . . . he must provide an adequate one").

The April 2010 VA examiner opined that it was less likely than not that the Veteran's low back disability was related to his knee injury.  The rationale was that the Veteran's knee was noted to have no sequela and medical evidence showed that there were no knee complications.  Moreover, the examiner stated that left knee problems would not cause degenerative change unless the Veteran had established an abnormal gait and treatment, which the examiner noted was not found in the medical evidence.  At his August 2011 Board hearing, however, the Veteran testified that when he stood up from any seated position, he had to push on his knees because of the back pain.  He stated that his knee hyperextension caused pressure on his back.  He also said that he had an abnormal stride because he had to kick his leg out as a result of his knee pain, which caused pain in his back.    

Thus, to the extent that the April 2010 opinion was limited to causation and did not address the issue of aggravation with regard to secondary service connection, the Board finds such opinion inadequate.  The October 2016 VA opinion did not address secondary service connection at all, and is therefore also inadequate to decide the remaining claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify, submit, or authorize VA to obtain any additional VA or private treatment records not already on file that he believes are pertinent to his appeal.

2.  Obtain an addendum opinion from the examiner who conducted the October 2016 VA spine examination (or another qualified clinician if the original examiner is unavailable).  Leave it to the examiner's discretion whether an in-person examination is necessary.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was caused or is aggravated by the Veteran's service-connected left knee disability.  Specifically, the examiner should address the Veteran's assertions made during his August 2011 Board hearing (That when he stood up from any seated position, he had to push on his knees because of the back pain; that his knee hyperextension caused pressure on his back; and that he had an abnormal stride because he had to kick his leg out as a result of his knee pain, which caused pain in his back.).  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


